Case 3:19-cv-01537-BEN-JLB Document 61 Filed 11/04/20 PageID.4963 Page 1 of 3



  1   XAVIER BECERRA
      Attorney General of California
  2   MARK R. BECKINGTON
      Supervising Deputy Attorney General
  3   JOHN D. ECHEVERRIA
      Deputy Attorney General
  4   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
  5     San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
  6     Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
  7   Attorneys for Defendants Xavier Becerra, in
      his official capacity as Attorney General of
  8   the State of California, and Luis Lopez, in his
      official capacity as Director of the
  9   Department of Justice Bureau of Firearms
 10                      IN THE UNITED STATES DISTRICT COURT
 11                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 12                                       CIVIL DIVISION
 13
 14   JAMES MILLER, et al.,                            3:19-cv-01537-BEN-JLB
 15                                       Plaintiffs, DEFENDANTS’ SUBMISSION
                                                      OF EVIDENCE REQUESTED
 16               v.                                  AT EVIDENTIARY HEARING
 17   CALIFORNIA ATTORNEY             Courtroom:                  5A
      GENERAL XAVIER BECERRA, et al., Judge:                      The Honorable
 18                                                               Roger T. Benitez
                                        Defendants. Trial Date: January 21, 2021
 19                                                 Action Filed: August 15, 2019
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   1
        Defendants’ Submission of Evidence Requested at Evidentiary Hearing (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 61 Filed 11/04/20 PageID.4964 Page 2 of 3



  1        TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF
  2   RECORD:
  3        PLEASE TAKE NOTICE that, in accordance with the directive of the Court
  4   at the October 19, 2020 evidentiary hearing on Plaintiffs’ then-pending motion for a
  5   preliminary injunction, see Oct. 19, 2020 Hrg. Tr. at 108-09; Oct. 22, 2020 Hrg. Tr.
  6   at 8, Defendants Xavier Becerra, in his official capacity as Attorney General of the
  7   State of California, and Luis Lopez, in his official capacity as Director of the
  8   Department of Justice Bureau of Firearms,1 hereby submit the following law-
  9   enforcement records discussed by Dr. Louis Klarevas during his October 19, 2020
 10   testimony:
 11         Exhibit 1 – Las Vegas Metropolitan Police Dep’t, Criminal Investigative
 12                     Report of the 1 October Mass Casualty Shooting (2018),
                        available at https://info.publicintelligence.net/LVMPD-
 13                     Route91ShootingFinalReport.pdf (last visited Nov. 3, 2020)
 14
            Exhibit 2 – U.S. Dep’t of Justice, Fed. Bureau of Investigation, Key
 15                     Findings of the Behavioral Analysis Unit’s Las Vegas Review
 16                     Panel (2019), available at https://info.publicintelligence.net/FBI-
                        LasVegasShootingMotive.pdf (last visited Nov. 3, 2020)
 17
            Exhibit 3 – Orlando Police Dep’t, Homicide Unit, Supplement Report, Case
 18                     No. 2016-242039 (2016), available at
 19                     https://www.orlando.gov/files/sharedassets/public/initiatives/puls
                        e/pulsehomicidereport_redacted.pdf (last visited Nov. 3, 2020)
 20
 21         Exhibit 4 – Fed. Bureau of Investigation, Pulse Nightclub Shooting FBI Lab
                        Ballistics Report (2018), available at https://vault.fbi.gov/pulse-
 22                     nightclub-shooting-fbi-lab-ballistics-report (last visited Nov. 3,
 23                     2020)

 24         Exhibit 5 – Fed. Bureau of Investigation, Pulse Nightclub Shooting Part 1,
                        available at https://vault.fbi.gov/pulse-nightclub-
 25
 26
 27         1
             Pursuant to Federal Rule of Civil Procedure 25(d), Bureau of Firearms
      Director Luis Lopez, in his official capacity, is substituted for former Director
 28   Marin Horan.
                                                   2
        Defendants’ Submission of Evidence Requested at Evidentiary Hearing (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 61 Filed 11/04/20 PageID.4965 Page 3 of 3



  1                        shooting/Pulse%20Nightclub%20Shooting%20Part%2001%20of
  2                        %2002/view (last visited Nov. 3, 2020)

  3            Exhibit 6 – Fed. Bureau of Investigation, Pulse Nightclub Shooting Part 2,
                           available at https://vault.fbi.gov/pulse-nightclub-shooting/pulse-
  4
                           nightclub-shooting-part-02-of-02/view (last visited Nov. 3, 2020)
  5
  6   Dated: November 4, 2020                           Respectfully submitted,
  7                                                     XAVIER BECERRA
                                                        Attorney General of California
  8                                                     MARK R. BECKINGTON
                                                        Supervising Deputy Attorney General
  9
                                                        s/ John D. Echeverria
 10
                                                        JOHN D. ECHEVERRIA
 11                                                     Deputy Attorney General
                                                        Attorneys for Defendants Xavier
 12                                                     Becerra, in his official capacity as
                                                        Attorney General of the State of
 13                                                     California, and Luis Lopez, in his
                                                        official capacity as Interim Director of
 14                                                     the Department of Justice Bureau of
                                                        Firearms
 15   SA2019104420
      42415163.docx
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                    3
         Defendants’ Submission of Evidence Requested at Evidentiary Hearing (3:19-cv-01537-BEN-JLB)
